DETAILED ACTION
Claims 1-30 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8 and 10 are  provisionally rejected on the ground of nonstatutory double  /patenting as being unpatentable over claims 1 and 13 (as currently amended  of 07/18/2022) copending Application No. 16/140,981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims correspond as follows: 
Regarding claim 1, 
A computer-implemented method comprising:
 receiving behavior data characterizing a prior behavior change of a process; (‘981 Claim 1, receiving from the eye tracking device, oculomotor control data of an individual)
generating a behavior model comprising a set of behavior parameters based on the behavior data; (‘981 Claim 1, generating a reading performance model comprising a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data which were previously measured from the individual through interacting with eye tracking device that retrieved the oculomotor control data and visual simulation system….) 
determining one or more stimulus parameters for one or more performance tests based on the one or more behavior parameters;  (‘981 Claim 1, determining one or more stimulus parameters for a reading test based on the set of reading parameters…)
controlling an application of the performance test to the process based on the one or more stimulus parameters to provide one or more measures of behavior change of the process; (‘981 Claim 1, controlling an administration of the reading test to the individual based on the one or more stimulus parameters)
receiving response data characterizing one or more responses associated with the process during the performance test; (‘981 claim 1, receiving reading performance data, through interacting with the eye tracking device and the visual stimulation system, characterizing one or more responses made by the individual in the reading test, and eye movement data characterizing eye movements made by the individual during the reading test) and
 updating the set of behavior parameters based on the response data to update the behavior model characterizing the behavior change of the process.  (‘981 claim 1, updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance of the individual)


Regarding claim 5, 
wherein the behavior model is one of a parametric behavior model, a non-parametric behavior model, and a combination thereof.  (‘981 claim 1,… and the reading performance model is of a parametric behavior model)
	
	Regarding claim 6, 
The computer-implemented method of claim 5, further comprising generating a prior probability density function, po(B), for each combination of the behavior parameters of the behavior model, wherein the probability density function, p0(0), is one of an uninformative prior, a weakly informative prior, or an informative prior.  (‘981 claim 1, generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior) 

	Regarding claim 7, 
The computer-implemented method of claim 6, further comprising: updating the prior probability density function, po(B), for each combination of the parameters of the behavior model by a Bayes' rule based on the response data to generate a posterior probability density function, p(B) for each combination of the behavior parameters of the behavior model.  (‘981 claim 1, updating the prior probability density function of at least one of the reading parameters of the reading performance model according to a Bayes’ rule based on the reading performance data to generate a posterior probability density function for the reading parameters of the reading performance mode)
	Regarding claim 8, 
The computer-implemented method of claim 7, wherein the Bayes' rule is defined as: 
    PNG
    media_image1.png
    43
    266
    media_image1.png
    Greyscale
 wherein 0 represents the set of parameters of the behavior model, pt () is the prior probability density function of 0 of a given application of the performance test, ptn(r.I0, xn) is a likelihood of observing a desired response given 0 and stimulus xn, rn is a response of the process in the given application of the performance test, and ptj(lIrn,xn) is the posterior distribution of d after the given application of the performance test.  (‘981 claim 1)

	Regarding claim 30, 
A system comprising: 
a non-transitory memory to store machine-readable instructions and data; (‘981 claim 13, a non transitory memory to store machine readable instructions and data) 
 a processor to access the memory and execute the machine-readable instructions, the machine-readable instructions causing the processor to: (‘981 claim 13, a processor to access the memory and execute the machine readable instructions, the machine readable instructions causing the processor in the reading test system to..) 
receive behavior data characterizing a prior behavior change of a visual system of one of a human and an animal and an artificial intelligence system;  (‘981 claim 13, receive, from the eye tracking device , oculomotor control data of an individual)
generate a behavior model comprising a set of behavior parameters based on the behavior data, wherein the behavior model corresponds to a perceptual sensitivity function characterizing a time course of perceptual sensitivity change of the visual system; (‘981 claim 13, define a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor data which were previously measured from the individual through interacting with the eye tracking device that retrieved the oculomotor data and the visual stimulation system) 
determine one or more stimulus parameters for a vision test based on the one or more behavior parameters; (‘981 claim 13, determine a stimulus parameter for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual)
control an application of the vision test to the visual system based on the one or more stimulus parameters to provide a measure of behavior change of the visual system; (‘981 claim 13, control an administration of the reading test to the individual based on the stimulus parameter) 
receive response data characterizing one or more responses associated with the vision system during the vision test; (‘981 claim 13, receive reading performance data, through interacting with the eye tracking device and the visual stimulation system, characterizing one or more responses of the individual based on the reading test, and eye movement data characterizing eye movements made by the individual during the reading test) 
update the set of behavior parameters based on the response data to update the behavior model according to a stopping criterion; (‘981 claim 13, update the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance data for the individual or the related reading impairment determination) and
 repeat the determining, the controlling, the receiving and the updating over a plurality of vision tests to update the behavior model characterizing the time course of perceptual sensitivity change of the visual system. (‘981 repeat the determining, the controlling, the receiving and the updating according to a criterion to refine the estimate reading performance for the individual for a plurality of subsequent administrations of the reading test)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, 18-19, 25-26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankfort (US 2013/0176534). 
Regarding claim 1, Frankfort teaches: 
A computer-implemented method comprising:
 receiving behavior data characterizing a prior behavior change of a process; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient) 
generating a behavior model comprising a set of behavior parameters based on the behavior data; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
determining one or more stimulus parameters for one or more performance tests based on the one or more behavior parameters;  (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
controlling an application of the performance test to the process based on the one or more stimulus parameters to provide one or more measures of behavior change of the process; (Frankfort [0061-64] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient…. the current estimate of visual performance can be used to identify the next stimulus… a stimulus is selected that results in an expected update model estimate with the lowest mean entropy)
receiving response data characterizing one or more responses associated with the process during the performance test; (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined) and
 updating the set of behavior parameters based on the response data to update the behavior model characterizing the behavior change of the process.  (Frankfort [0066] after the positive or negative responses is incorporated into the model estimate the system can determine if the model estimate is acceptable or not) 

Regarding claim 2, Frankfort teaches: 
The computer-implemented method of claim 1, further comprising:
 evaluating the behavior model after a given performance test; (Frankfort [0077] the system determines whether the model parameter estimate is acceptable)  and
 generating behavior adjustment data based on the evaluation, wherein the behavior adjustment data comprises information for improving or affecting a future behavior performance of the process.  (Frankfort [0080] five parameters can be altered to provide a model of response to stimulus…gain indicates how much improvement in stimulus recognition patient achieve for a given increase in stimulus contrast)


Regarding claim 3, Frankfort teaches: 
The computer-implemented method of claim 2, further comprising improving or affecting the future behavior performance of the process based on the generated behavior adjustment data.  (Frankfort [0080] five parameters can be altered to provide a model of response to stimulus…gain indicates how much improvement in stimulus recognition patient achieve for a given increase in stimulus contrast)

Regarding claim 4, Frankfort teaches: 
The computer-implemented method of claim 2, further comprising rendering on a display the updated behavior model characterizing the behavior change of the process after the given performance test.  (Frankfort Figure 5, see also [0043] user interface to present the disclosure on a display device)


Regarding claim 5, Frankfort teaches: 
The computer-implemented method of claim 1, wherein the behavior model is one of a parametric behavior model, a non-parametric behavior model, and a combination thereof.  (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)

Regarding claim 14, Frankfort teaches: 
The computer-implemented method of claim 1, wherein the process comprises a psychophysical process of a sensory system; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)  and 
wherein the one or more behavior parameters comprises one of a response accuracy, a reaction time, a quality of choice, a perceptual sensitivity, a learning ability, an eye movement, a memorizing ability and decision making ability associated with the subject.  (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)

Regarding claim 18, Frankfort teaches: 
A system comprising: 
a non-transitory memory to store machine-readable instructions and data; (Frankfort [0104-105] computer system with processor and memory)
a processor to access the memory and execute the machine-readable instructions, the machine-readable instructions causing the processor to: (Frankfort [0104-105] computer system with processor and memory)
 generate a behavior model comprising a set of behavior parameters based on behavior data characterizing a prior behavior change of a sensory system of a subject; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
control an application of a sensory test to the sensory system based on one or more stimulus parameters to provide a measure of behavior change of the sensory system; (Frankfort [0061-64] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient…. the current estimate of visual performance can be used to identify the next stimulus… a stimulus is selected that results in an expected update model estimate with the lowest mean entropy)
receive response data characterizing one or more responses associated with the sensory system during the sensory test; (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)
 update the set of behavior parameters based on the response data to update the behavior model characterizing the behavior change of the sensory system according to a stopping criterion; evaluate the behavior model after a given sensory test; (Frankfort [0066] after the positive or negative responses is incorporated into the model estimate the system can determine if the model estimate is acceptable or not)  and
 generate behavior adjustment data based on the evaluation, wherein the behavior adjustment data comprises information for improving or affecting a future behavior performance of the sensory system.  (Frankfort [0077] the system determines whether the model parameter estimate is acceptable. See also   [0080] five parameters can be altered to provide a model of response to stimulus…gain indicates how much improvement in stimulus recognition patient achieve for a given increase in stimulus contrast)

Regarding claim 19, Frankfort teaches: 
The system of claim 18, further comprising:
 a display to render the updated behavior model characterizing the behavior change of the sensory system; (Frankfort Figure 5, see also [0043] user interface to present the disclosure on a display device)  and 
a sensory stimulation system to apply the sensory test to the sensory system according to the one or more stimulus parameters, wherein the processor controls the stimulation system to control the application of the sensory test to the sensory system.  (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)

Regarding claim 25, Frankfort teaches: 
The system of claim 18, wherein the sensory system comprises a visual system of one of a human and an animal and an artificial intelligence system; (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)and wherein the behavior model corresponds to a perceptual sensitivity function characterizing a time course of perceptual sensitivity change of the visual system.  (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)

Regarding claim 26, Frankfort teaches: 
The system of claim 25, wherein the sensory test is a vision test; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient) and 
wherein the response data characterizes one or more responses of the subject received at an input device.  (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)

Regarding claim 30, Frankfort teaches: 
A system comprising: 
a non-transitory memory to store machine-readable instructions and data; a processor to access the memory and execute the machine-readable instructions, the machine-readable instructions causing the processor to: (Frankfort [0104] computer system with one or more processors)
receive behavior data characterizing a prior behavior change of a visual system of one of a human and an animal and an artificial intelligence system; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
generate a behavior model comprising a set of behavior parameters based on the behavior data, wherein the behavior model corresponds to a perceptual sensitivity function characterizing a time course of perceptual sensitivity change of the visual system; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
determine one or more stimulus parameters for a vision test based on the one or more behavior parameters; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
control an application of the vision test to the visual system based on the one or more stimulus parameters to provide a measure of behavior change of the visual system; (Frankfort [0061-64] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient…. the current estimate of visual performance can be used to identify the next stimulus… a stimulus is selected that results in an expected update model estimate with the lowest mean entropy)
receive response data characterizing one or more responses associated with the vision system during the vision test; (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)
update the set of behavior parameters based on the response data to update the behavior model according to a stopping criterion;  (Frankfort [0066] after the positive or negative responses is incorporated into the model estimate the system can determine if the model estimate is acceptable or not) 
and
 repeat the determining, the controlling, the receiving and the updating over a plurality of vision tests to update the behavior model characterizing the time course of perceptual sensitivity change of the visual system. (Frankfort [0060] the process is repeated until a sufficiently good estimate of visual function is achieved)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankfort as applied to claims 1 and 18 above, and further in view of Lu (US 2010/0007851). 
Regarding claim 6, Frankfort fails to teach: 
The computer-implemented method of claim 5, further comprising generating a prior probability density function, po(theta), for each combination of the behavior parameters of the behavior model, wherein the probability density function, p0(theta), is one of an uninformative prior, a weakly informative prior, or an informative prior.  
Lu teaches: 
The computer-implemented method of claim 5, further comprising generating a prior probability density function, po(B), for each combination of the behavior parameters of the behavior model, wherein the probability density function, p0(0), is one of an uninformative prior, a weakly informative prior, or an informative prior.   (Lu [0036-37] providing a probability density function…prior can be informed)
	Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 7, the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 6, further comprising: updating the prior probability density function, po(theta), for each combination of the parameters of the behavior model by a Bayes' rule based on the response data to generate a posterior probability density function, p(theta) for each combination of the behavior parameters of the behavior model.  (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)
	Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 8, the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 7, wherein the Bayes' rule is defined as: 
    PNG
    media_image1.png
    43
    266
    media_image1.png
    Greyscale
 wherein 0 represents the set of parameters of the behavior model, pt () is the prior probability density function of 0 of a given application of the performance test, ptn(r.I0, xn) is a likelihood of observing a desired response given 0 and stimulus xn, rn is a response of the process in the given application of the performance test, and ptj(lIrn,xn) is the posterior distribution of d after the given application of the performance test. (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)
Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 9, the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 7, further comprising: 
determining one or more subsequent stimulus parameters to control a subsequent application of the performance test to the process based on the updated probability density function, p(d), for each combination of the behavior parameters of the behavior model; (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed) and 
updating the probability density function, p(theta) for each combination of the behavior parameters of the behavior model.  (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)
	Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 



Regarding claim 10,the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 9, wherein updating the probability density function, p(theta) for each combination of the behavior parameters of the behavior model comprises: 
determining one or more corresponding stimulus parameters for each application of the performance test of a plurality of application of the performance test; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)
controlling each application of the performance test to the process based on the corresponding stimulus parameters; (Frankfort [0061-64] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient…. the current estimate of visual performance can be used to identify the next stimulus… a stimulus is selected that results in an expected update model estimate with the lowest mean entropy)and
 receiving, during each application of performance test, the response data characterizing one or more responses associated with the process.  (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)

Regarding claim 11, the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 10, wherein the updating comprises:
 refining the prior probability density function, po(B) for each combination of the behavior parameters of the behavior model based on the response data of the given application of the performance test to generate the posterior probability density function, p(B) for each combination of the behavior parameters of the behavior model; (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed) and
 determining the corresponding stimulus parameter(s) for the subsequent application of the performance test to the process based on the posterior probability density function, p(B) for each combination of the behavior parameters of the behavior model.  (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)
Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 12, the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 11, wherein determining the corresponding parameter comprises selecting the corresponding stimulus parameter(s) among a plurality of stimulus parameters that one of maximizes and improves an expected information gain on the behavior parameters of the behavior model.  (Lu [0048]  selecting a grating stimulus that maximizes the expected information gain from the Bayesian posteriors)
Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 13, the combination of Frankfort and Lu teaches: 
The computer-implemented method of claim 12, wherein the selecting of the corresponding stimulus parameter(s) is based on the posterior probability density function, p(d), for each combination of the behavior parameters of the behavior model and based on an expected response to all possible performance tests.  (Lu [0048]  selecting a grating stimulus that maximizes the expected information gain from the Bayesian posteriors)
Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 20, the combination of Frankfort and Lu teaches: 
The system of claim 19, wherein the machine-readable instructions further cause the processor to generate a prior probability density function, po(B), for each combination of the set of behavior parameters of the behavior model. (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)
  	Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 21, the combination of Frankfort and Lu teaches: 
The system of claim 20, wherein the machine-readable instructions further cause the processor to update the prior probability density function, po(B), for each combination of the set of behavior parameters of the behavior model by a Bayes' rule based on the response data to generate a posterior probability density function, p(d), for each combination of the set of behavior parameters of the behavior model.  (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)
Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 

Regarding claim 21, the combination of Frankfort and Lu teaches: 
The system of claim 21, wherein the machine-readable instructions further cause the processor to:
 determining one or more subsequent stimulus parameters to control a subsequent application of the sensory test to the sensory system based on the updated probability density function, p(d), for each of the set of behavior parameters of the behavior model; (Lu [0048] selecting a grating stimulus and updating the prior probability density function according to the Bayes rule and a response to s by a subject to which s is displayed)  and
 updating the probability density function, p(d), for each combination of the set of behavior parameters of the behavior model by
 (i) determining one or more corresponding stimulus parameters for each application of the sensory test of a plurality of application of the sensory test, (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient) 
(ii) controlling each application of the sensory test to the sensory system based on the one or more corresponding stimulus parameter, (Frankfort [0061-64] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient…. the current estimate of visual performance can be used to identify the next stimulus… a stimulus is selected that results in an expected update model estimate with the lowest mean entropy)and 
(iii) receiving, during each application of sensory test, response data characterizing one or more responses of the process.   (Frankfort [0066] the test pattern is presented to the patient for a time period and positive or negative responses are determined)

	Regarding claim 23, the combination of Frankfort and Lu teaches:
The system of claim 22, wherein the behavior model corresponds to a perceptual sensitivity function characterizing a time course of perceptual sensitivity change of the visual system; (Frankfort [0061] an initial visual stimulus is selected based on the chosen model of visual performance and prior knowledge, which takes into consideration certain factors that are specific to the patient)  and
 wherein the machine-readable instructions further cause the processor to determine the one or more corresponding stimulus parameters by selecting the one or more corresponding stimulus parameters among a plurality of stimulus parameters that one of maximizes and improves an expected information gain on the set of behavior parameters of the perceptual sensitivity function.  (Lu [0048]  selecting a grating stimulus that maximizes the expected information gain from the Bayesian posteriors)
	Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 


Regarding claim 24, the combination of Frankfort and Lu teaches: 
The system of claim 23, wherein the selecting of the one or more corresponding stimulus parameter is based on the posterior probability density function, p(d), for each combination of the set of behavior parameters of the perceptual sensitivity function and based on the expected response to all possible sensory tests.  (Lu [0048]  selecting a grating stimulus that maximizes the expected information gain from the Bayesian posteriors)
Before the time of filing it would have been obvious to add the probability density function analysis of the testing (as taught by Lu) to the visual performance testing (as taught by Frankfort). Lu was known at the time of Frankfort and the inventions lie in the same field of endeavor  of visual sensitivity testing. The motivation for the combination is to create a rapid measurement of the testing. (Lu [0004]) 


Allowable Subject Matter
Claims 15-17 and 27-29 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The computer-implemented method of claim 1, wherein the process comprises a physiological process of a physiological system;
 and wherein the behavior data characterizes a behavior change of one of electroencephalogram (EEG), Magnetoencephalography (MEG), functional magnetic resonance imaging (fMRI), functional near-infrared spectroscopy (fNIR), skin conductance, a heart rate and a release of a chemical from a body of one of the human and an animal.  
Claim 17 depends from claim 15 and is therefore also objected to as dependent upon a rejected base claim. 


Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the cognition comprises one of an attention, a memory including one of working memory, short-term memory, long-term memory, a language including one of reading, speaking, writing, a learning, an executive function, a social cognition, a semantic cognition, a numerical cognition including one of mathematics, physics, and a combination thereof of the sensory system.  


Regarding claim 27, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 25, wherein the machine-readable instructions further cause the processor to evaluate the perceptual sensitivity function and/or a time course of change of the perceptual sensitivity function after a given number of applications of the sensory test to the visual system to determine one of a progress of a visual disease, a progress of a treatment for the visual disease, and combinations thereof.
Claims 28-29 depend from claim 25 and are therefore also objected to as being dependent upon a rejected base claim. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666